--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.11

 
STAGE STORES, INC.
 
NONSTATUTORY STOCK OPTION AGREEMENT
 
 
THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made effective as
of the _____ day of __________, 20____ (the "Effective Date"), by and between
STAGE STORES, INC., a Nevada corporation (hereinafter called the "Company"), and
_____________, an employee of the Company, its subsidiaries or its affiliates
(hereinafter called the "Employee").
 
WHEREAS, the Board of Directors of the Company (the "Board") has adopted the
Stage Stores, Inc.  Amended and Restated 2008 Equity Incentive Plan (the
"Plan"), as it may be amended from time to time; and
 
WHEREAS, the Company considers it desirable and in the Company's best interests
that the Employee be given an opportunity to purchase Common Shares in
furtherance of the Plan to provide incentive for the Employee to remain an
employee of the Company, its subsidiaries or its affiliates and to promote the
growth, earnings and success of the Company.
 
NOW, THEREFORE, in consideration of the premises, it is agreed as follows:
 
1.           GRANT OF OPTION.  The Company hereby grants to the Employee the
right, privilege and option to purchase a total of
__________________ (_________) Common Shares (the "Stock Option"), in the manner
and subject to the conditions as hereinafter provided.  For purposes of this
Agreement, "Common Shares" shall mean the Company's authorized voting common
stock, par value $0.01, and “Option Shares” shall mean the number of Common
Shares available under this Agreement.
 
2.           OPTION PRICE.  The payment deliverable upon the exercise of a Stock
Option shall be $__________ per Common Share (the "Option Price"), which is the
Fair Market Value (as defined below) of a Common Share on the Effective
Date.  For purposes of this Agreement, Fair Market Value means the closing price
on that date, or on the next business day if that date is not a business day, of
a Common Share as the price is reported on the applicable exchange or market on
which the Common Shares are traded; provided that, if the Common Shares are not
be reported on an exchange or market, the fair market value of Common Shares
shall be as determined in good faith by the Board in such reasonable manner as
it may deem appropriate in accordance with applicable law. For purposes of this
Agreement, reference to the “Board” shall include the Compensation Committee
(the “Committee”) to the extent that the Board has designated the Committee to
administer the Plan.
 
3.           TERM, VESTING AND LIMITATION ON EXERCISE.  The Stock Option may be
exercised during a period of seven (7) years from the Effective Date of this
Agreement (the "Option Term").  The Stock Option may not be exercised after the
expiration of its Option Term.  Except as otherwise set forth in this Agreement,
the Stock Option shall vest and become exercisable by Employee on
______________, 20______.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           DEATH OF EMPLOYEE.  If the Employee’s employment with the Company
is terminated due to death, the unvested Stock Option will immediately vest and
the Employee’s estate will have one year from the date of death to exercise the
Stock Option, provided that the exercise occurs within the remaining Option
Term.  Any portion of the Stock Option not exercised within the one year period
shall terminate.
 
5.           DISABILITY OF EMPLOYEE.  If the Employee’s employment with the
Company is terminated due to disability, the unvested Stock Option will
immediately vest and he or she will have one year from the date of termination
to exercise the Stock Option, provided that the exercise occurs within the
remaining Option Term.  Any portion of the Stock Option not exercised within the
one year period shall terminate.  For the purposes of this Agreement, the
Employee shall be deemed to have terminated his or her employment by the Company
by reason of disability, if the Committee shall determine that the physical or
mental condition of the Employee by reason of which such employment terminated
was such at that time as would entitle him or her to payment of monthly
disability benefits under any Company disability plan.  If the Employee is not
eligible for benefits under any disability plan of the Company, he or she shall
be deemed to have terminated such employment by reason of disability if the
Committee shall determine that his or her physical or mental condition would
entitle him or her to benefits under any Company disability plan if he or she
were eligible therefor.
 
6.           RETIREMENT OF EMPLOYEE.  If the Employee’s employment with the
Company is terminated due to retirement (as determined by the Board), the
unvested Stock Option will immediately vest and he or she will have one year
from the date of termination to exercise all the Stock Option,  provided that
the exercise occurs within the remaining Option Term.  Any portion of the Stock
Option not exercised within the one year period shall terminate.
 
7.           CHANGE IN CONTROL.  In the event of a Change In Control, the Stock
Option will immediately vest and will be exercisable. For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred:
 
(a)           on such date within the 12-month period following the date that
any one person, or more than one person acting as a group (as defined in
§1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires ownership of stock
that represents twenty-five percent (25%) or more of the combined voting power
of the Company’s then outstanding securities (the “Trigger Date”), that a
majority of the individuals who, as of the Trigger Date, constitute the Board
(the “Incumbent Board”) are replaced by new members whose appointment or
election is not endorsed by a majority of the members of the Incumbent Board
before the date of such appointment or election;
 
(b)           as of the date that any one person, or more than one person acting
as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations),
acquires ownership of stock that, together with stock held by such person or
group, constitutes more than 50% of either (1) the then outstanding shares of
common stock of the Company or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors; provided, however, if any one person or more than one
person acting as a
 
 
2

--------------------------------------------------------------------------------

 
 
group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons shall not be considered to
cause a Change in Control; or
 
 
(c)           the date any one person, or more than one person acting as a group
(as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all, or substantially all, of the assets
of the Company, except for any sale, lease exchange or transfer resulting from
any action taken by any creditor of the Company in enforcing its rights or
remedies against any assets of the Company in which such creditor holds a
security interest.  Provided further, a transfer of assets by the Company shall
not be treated as a Change in Control if the assets are transferred to:
 
(i)           A shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to its stock;
 
(ii)           An entity, 50% or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;
 
(iii)           A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or
 
(iv)           An entity, at least 50% of the total value or voting power of
which is owned, directly or indirectly, by a person described in paragraph (iii)
herein.
 
For purposes of subsection (c) and except as otherwise provided in paragraph
(i), a person’s status is determined immediately after the transfer of the
assets.
 
8.       OTHER TERMINATION OF EMPLOYMENT. Upon the termination of the Employee’s
employment with the Company for any reason other than death, disability or
retirement, the Employee will have sixty (60) days from the date of termination
to exercise any vested Stock Option provided that the exercise occurs within the
remaining Option Term.  Any portion of the Stock Option not exercised within the
sixty (60) day period shall terminate.
 
9.           NONQUALIFIED STOCK OPTION.  The Stock Option granted under this
Agreement shall be a “non-qualified” stock option subject to Section 83 of the
Internal Revenue Code (the “Code”), and is not an “incentive stock option”
within the meaning of Section 422 of the Code.
 
10.         EXERCISE OF OPTION.
 
(a)           To exercise the Stock Option, the Employee or his or her successor
shall give written notice to the Company's Treasurer at the Company's principal
office, accompanied by full payment of the Option Price for the Common Shares
being purchased and a written statement that the Common Shares are being
purchased for investment and not with a view to
 
 
3

--------------------------------------------------------------------------------

 
 
distribution; however, this statement shall not be required if the Common Shares
subject to the Stock Option are registered with the Securities and Exchange
Commission.  If the Stock Option is exercised by the  successor of the Employee
following the Employee's death, proof shall be submitted, satisfactory to the
Company, of the right of the successor to exercise the Stock Option.
 
(b)           Common Shares issued pursuant to this Agreement which have not
been registered with the Securities and Exchange Commission shall bear the
following legend:
 
The Securities represented by this Certificate have not been registered under
the United States Securities Act of 1933 (the "Act") and are “restricted
securities” as that term is defined in Rule 144 under the Act.  The Securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company.
 
(c)           The Company shall not be required to transfer or deliver any
certificate or certificates for Common Shares purchased upon any exercise of
this Stock Option:  (i) until after compliance with all then applicable
requirements of law; and (ii) prior to admission of the Common Shares to listing
on any stock exchange on which the Common Shares may then be listed.  In no
event shall the Company be required to issue fractional shares to the Employee
or his or her
 
11.           PAYMENT OF OPTION PRICE.  The entire Option Price with respect to
the exercise of a Stock Option shall be payable in full at the time of the
exercise of the Stock Option.  The Option Price may be paid in cash or, in whole
or in part, through the surrender of a portion of the vested Option Shares at
the Fair Market Value of the Common Shares on the exercise date or through
previously acquired Common Shares at their Fair Market Value on the exercise
date.  If Employee elects to surrender vested Option Shares in payment of all or
a portion of the Option Price, the Option Shares surrendered shall be cancelled
and Employee waives all rights thereunder.
 
12.           GENERAL RESTRICTIONS.  The Stock Option shall be subject to the
requirement that, if at any time the Board shall determine that (i) the listing,
registration or qualification of the shares of Common Shares subject or related
thereto upon any securities exchange or under any state or Federal law, (ii) the
consent or approval of any government regulatory body, or (iii) an agreement by
the Employee with respect to the disposition of Common Shares is necessary or
desirable as a condition of, or in connection with, the granting of the Stock
Option or the issue or purchase of Common Shares thereunder, the granting of the
Stock Option or the issue or purchase of the Common Shares may not be
consummated in whole or in part unless the listing, registration, qualification,
consent, approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Board.
 
13.           ASSIGNMENT.  The rights under this Agreement shall not be
assignable or transferable by the Employee, except by will or by the laws of
descent and distribution.  Any
 
 
4

--------------------------------------------------------------------------------

 
 
attempted assignment, transfer, pledge, hypothecation, or other disposition of
the rights under this Agreement contrary to the provisions hereof shall be null
and void and without effect.  During the lifetime of the Employee, any right
under this Agreement shall be exercisable only by the Employee or his or her
guardian or legal representative.
 
14.           WITHHOLDING TAXES.  Whenever the Company proposes or is required
to issue or transfer Common Shares under this Agreement, the Company shall have
the right to require the Employee to remit to the Company an amount sufficient
to satisfy any Federal, state and/or local withholding tax requirements prior to
the delivery of any certificate or certificates for the Common
Shares.  Alternatively, the Company may issue or transfer the Common Shares net
of the number of shares sufficient to satisfy the withholding tax
requirements.  For withholding tax purposes, the Common Shares shall be valued
on the date the withholding obligation is incurred.
 
15.           RIGHT TO TERMINATE EMPLOYMENT.  Nothing in this Agreement shall
confer upon the Employee the right to continue in the employment of the Company,
its subsidiaries or its affiliates or affect any right which the Company, its
subsidiaries or its affiliates may have to terminate the employment of the
Employee.
 
16.           RIGHTS AS A SHAREHOLDER.  Neither the Employee, his or her legal
representative, nor other persons entitled to exercise the Stock Option under
this Agreement shall have any rights of a shareholder in the Company with
respect to the shares issuable upon exercise of the Stock Option unless and
until a certificate or certificates representing the Common Shares shall have
been issued to him or her pursuant to the terms of this Agreement.
 
17.           ADJUSTMENTS.  In the event of any change in the outstanding common
stock of the Company by reason of stock splits, reverse stock splits, stock
dividends or distributions, recapitalization, reorganization, merger,
consolidation, split-up, combination, exchange of shares or the like, the Board
shall appropriately adjust the number of Common Shares issued under this
Agreement, the Option Price, and any and all other matters deemed appropriate
the Board.
 
18.           STOCK RESERVED.  The Company shall at all times during the term of
this Agreement reserve and keep available the number of Common Shares as will be
sufficient to satisfy the terms of this Agreement.
 
19.           SEVERABILITY.  Every part, term or provision of this Agreement is
severable from the others.  Notwithstanding any possible future finding by a
duly constituted authority that a particular part, term or provision is invalid,
void or unenforceable, this Agreement has been made with the clear intention
that the validity and enforceability of the remaining parts, terms and
provisions shall not be affected thereby.
 
20.           NOTICE.  Any notice to be delivered under this Agreement shall be
given in writing and delivered, personally or by certified mail, postage
prepaid, addressed to the Company or the Employee at their last known address.
 
    21.           GOVERNING LAW.  This Agreement shall be construed in
accordance with and governed by the applicable Federal law and, to the extent
otherwise applicable, the laws of the State of Texas.
 
 
5

--------------------------------------------------------------------------------

 
 
22.           HEADINGS.  The headings in this Agreement are for convenience only
and shall not be used to interpret or construe the provisions of this Agreement.
 
23.           BINDING EFFECT.  This Agreement shall be binding upon and inure to
the benefit of any successor or successors of the Company.
 
24.           INCORPORATION OF PLAN.  The Stock Option is granted pursuant to
the terms of the Plan, which is incorporated herein by reference, and this
Agreement shall in all respects be interpreted in accordance with the Plan.  Any
capitalized term not otherwise defined in this Agreement shall have the meaning
as defined in the Plan.  If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement.  All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein.
 
25.           MODIFICATION.  This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code, as amended (the
“Code”).  The Company may change or modify the terms of this Agreement,
including, without limitation, the Option Price, without the Employee’s consent
or signature if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code or any regulations or other
guidance issued thereunder.  Notwithstanding the previous sentence, the Company
may also amend the Plan or this Agreement or revoke the Stock Option to the
extent permitted by the Plan.
 
IN WITNESS WHEREOF, the parties hereto have caused this Nonstatutory Stock
Option Agreement to be executed as of the Effective Date.
 
"COMPANY"
STAGE STORES, INC.,
 
 
 
By:________________________________________
       ___________________, _________________
 
 
"EMPLOYEE"
 
 
___________________________________________
__________________, an individual
 

 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------